DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,9, 11, 13 and bellow is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Wassp.

Regarding claim 1, 9, 11, 13 Thompson US 7542376 B1 teaches 
1, 11 A system for displaying a marine chart, the system comprising:
one or more transducer elements(20) configured to transmit sonar signals into an underwater environment of a body of water and receive corresponding sonar returns from the underwater environment;(fig. 4a)
a bearing sensor(compass) configured to measure a bearing associated with the one or more transducer elements during receipt of the sonar returns;(col 8 lines 7-28) and
a marine electronics device comprising:
a user interface;(implicit fig. 4a)
a processor, and(implicit)
a memory including computer program code configured to, with the processor, cause the marine electronics device to(implicit)
receive sonar return data from the one or more transducer elements;(implicit)
generate one or more sonar images based on the sonar return data, wherein the one or more sonar images comprise a real time image of the underwater environment of the body of water;(fig. 4a)

receive a measured bearing from the bearing sensor associated with the sonar return data;( (col 8 lines 7-28)
drawing everything overplayed on the chart (col 9 lines 35-48)
but does not teach
plot a watercraft indicator on a navigation chart displayed on the user interface at the watercraft location; and
cause a sonar beam indicator to be displayed in association with the watercraft indicator based on the measured bearing, wherein the sonar beam indicator displays an indication of the direction in which the one or more transducer elements are facing when the sonar return data was received by the one or more transducer elements.
a trolling motor comprising:
a motor housing that comprises a motor configured to cause the trolling motor to propel a watercraft when the trolling motor is attached to the watercraft and the motor is submerged
Wassp teaches
plot a watercraft indicator(boat with heading) on image displayed on the user interface at the watercraft location(see 1 min 45 sec); and
cause a sonar beam indicator to be displayed in association with the watercraft indicator based on the measured bearing(see 1 min 45 sec);, wherein the sonar beam indicator displays an indication of the direction in which the one or more transducer elements are facing when the sonar return data was received by the one or more transducer elements.(2min 45 sec)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Thompson with teaching by Wassp in order to present the full picture of the underwater environment in association with the direction of the watercraft. 
Although neither Thompson or Wassp explicitly teach trolling motor and a motor housing that features are well known in the art in order to provide the boat which can traverse the water surface quickly.

2. The system of claim 1, wherein the sonar beam indicator comprises an icon corresponding to a sonar beam, wherein the icon includes an are that corresponds to an effective horizontal beam coverage of the one or more transducer elements.(Wassp 2min 45 sec)

3. The system of claim 2, wherein the computer program code is further configured to cause the processor to:
determine an effective distance of the sonar signals emitted from the one or more transducer elements based on an operating frequency of the one or more transducer elements;
and adjust a length of the sonar beam indicator extending from the watercraft indicator based on the determined effective distance of the sonar signals.(Wassp 3:04)

4. The system of claim 1, wherein the watercraft indicator indicates an orientation of the watercraft relative to the navigation chart. (Wassp see 1 min 45 sec)

5. The system of claim 1, wherein the computer program code is further configured to cause the processor to:
cause a second sonar beam indicator to be displayed overlaid on the one or more sonar images.(Wassp 3:04 red sonar indicator)

6. The system of claim 5, wherein the second sonar beam indicator is displayed in association with a watercraft orientation reference based on the measured bearing, wherein the second sonar beam indicator displays the direction of the sonar signals transmitted into the body of water relative to the watercraft. .(Wassp 3:04 red sonar indicator)

7, 20 The system of claim 1, wherein the one or more sonar images are displayed in a first portion of the user interface and the navigation chart is displayed in a second portion of the user interface.(well known split window representation)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Thompson to use split window representation in order to present multiple pieces of information at the same time.


8. The system of claim 1 further comprising:
a steering assembly configured to steer the one or more transducer elements in a plurality of directions.(again boat is moving and therefore boat steering mechanism can be considered as )

10. The system of claim 9, wherein the trolling motor further comprises:
a steering assembly configured to steer the trolling motor in a plurality of directions.(obvious modification known in the art in order to control the direction of the boat)

12. The system of claim 11, wherein the computer program code is further configured to cause the processor to:
determine a watercraft location based on position data from a position sensor; (col 8 lines 7-28 GPS)
plot a watercraft indicator on a navigation chart displayed on the user interface at the watercraft location; and(col 8 lines 7-28 GPS)
cause a second sonar beam indicator to be displayed in association with the watercraft indicator based on the measured bearing, wherein the second sonar beam indicator displays an indication of the direction in which the one or more transducer elements are facing when the sonar return data was received by the one or more transducer elements.(Wassp  red indicator of the sonar)

14. The system of claim 13, wherein the trolling motor further comprises:
a steering assembly configured to steer the trolling motor in a plurality of directions. .(obvious modification known in the art in order to control the direction of the boat)


determine an effective distance of the sonar signals emitted from the one or more transducer elements based on an operating frequency of the one or more transducer elements;
and adjust a length of the sonar beam indicator extending from the watercraft indicator based on the determined effective distance of the sonar signals. (Wassp 3:04)

17. The system of claim 13, wherein the watercraft indicator indicates an orientation of the watercraft relative to the navigation chart. (Wassp 1:45)

18. The system of claim 13, wherein the computer program code is further configured to cause the processor to:
cause a second sonar beam indicator to be displayed overlaid on the one or more sonar images. (Wassp 3:04)

19. The system of claim 18, wherein the second sonar beam indicator is displayed in association with a watercraft orientation reference based on the measured bearing, wherein the second sonar beam indicator indicates the direction of the sonar signals transmitted into the body of water relative to the watercraft. (Wassp 1:45 red sonar indicator)

Claims 15 and bellow is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Wassp further in view of CBS, How to Setup and Interpret Humminbird 360 Imaging https://www.youtube.com/watch?v=OvD3fv0_SOs , or Hattori US 20090059005 A1 .
Regarding claim 15 Thompson does not explicitly teach
15. The system of claim 13, wherein the sonar beam indicator comprises an icon corresponding to a sonar beam, wherein the icon comprises an arc that corresponds to an effective horizontal beam coverage of the one or more transducer elements. 
CBS or Hattori teach
wherein the sonar beam indicator comprises an icon corresponding to a sonar beam, wherein the icon comprises an arc that corresponds to an effective horizontal beam coverage of the one or more transducer elements. (CNS 1:36 or Hattori [0106])
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Thompson with teaching by Hattori in order to present different view which are more suitable for each individual user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645